Opinion issued May 4, 2005  
  




 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-01140-CR
____________

IMARI OBADELE, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 185th District Court 
Harris County, Texas
Trial Court Cause No. 573865



 
MEMORANDUM  OPINION
               Appellant, Imari Obadele, pleaded guilty to possession of a controlled
substance, and the trial court assessed punishment at 18 years’ confinement. 
Appellant subsequently filed a post-conviction motion for DNA testing.   See TEX.
CODE. CRIM. PROC. Arts. 64.01—64.05 (Vernon Supp. 2004)  The trial court
denied appellant’s motion.  We affirm the order of the trial court that denied the
appellant’s post-conviction motion for forensic DNA testing.
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that this appeal is without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have reviewed the
record and counsel’s brief.  We find no reversible error in the record, and agree that
the appeal is without merit.   
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).